DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-8, 10-22, and 24-107 (renumbered as 1-105, for issue) are allowed. 
Independent claims 1, 15, and 29, 42, 55, 81, 94, 107 respectively recite the limitations: 
wherein the personality data of the user is computed using the neural network based on input obtained from the user,
wherein the input obtained from the user corresponds to digital scores reflecting answers to questions regarding at least one of personality, goals and motivations of the user,
wherein each digital score of the digital scores is input to a separate input node of the neural network when computing the personality data of the user using the neural network,
wherein the digital representation of the personality data of the user is processed, prior to manufacturing a vehicle, at the client device to determine a vehicle configuration of the vehicle to be manufactured,
wherein the vehicle is manufacturable in different configuration options, and
wherein the determined vehicle configuration which is adapted to the personality of the user.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667